*959MEMORANDUM **
Miguel Angel Carranza, a native and Citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying as untimely his motion to reopen. We have jurisdiction under 8 U.S.C. § 1252(b). We review for abuse of discretion the denial of a motion to reopen, de Martinez v. Ashcroft, 874 F.3d 759, 761 (9th Cir.2004), and we deny the petition for review.
Because Carranza’s motion was filed more than one year after the BIA’s final decision, the BIA did not abuse its discretion in denying Carranza’s motion to reopen as untimely. See 8 C.F.R. § 1003.2(c)(2) (A motion to reopen “must be filed no later than 90 days after the date on which the final administrative decision was rendered in the proceeding sought to be reopened”).
Carranza’s remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.